 1

 2
 3                                                     FILED
 4                                                         AUG -   ~ 2019
 5
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                                     Case No. 19CR2736-H
12                             Plaintiff,
                                                                   Booking No. 75624-298
13                      V.
                                                                   JUDGMENT AND
14   VICTOR MANUEL PELLEGRINI-GAMBOA (1 ),
                                                                   ORDER OF DISMISSAL
15                             Defendant.
16
17
18         Based upon the oral motion of the Government, the Court grants the
19   Government's oral motion to dismiss without prejudice the Information in the above
20   entitled case against Defendant Victor Manuel Pellegrini-Gamboa. The Defendant is
21   hereby discharged as to this case only.
22         IT IS SO ORDERED AND ADJUDGED.
23
                                                11     ·               II · /
24         DATED: August 5, 2019               Lf!ILM(t1LELMARI~.,HlJFF
                                               HONORA
                                                            .~ <
25
                                               UNITED STATES DISTRICT JUDGE
26
27
28

                                                 -1-
